Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Robert Tarcu on 7/28/2022.
The full claims now read: 
Claim 1. (Currently Amended) A medical information processing apparatus comprising:
	processing circuitry configured to
	acquire a plurality of images of a test object based on a plurality of magnetic resonance signals collected from the test object by a plurality of reception coils, respectively,
	derive a plurality of index values with respect to a plurality of noises included in the plurality of images, respectively,
	adjust, based on the plurality of index values, a plurality of degrees to which the plurality of noises are removed from the plurality of images, respectively,
	remove, based on the plurality of degrees adjusted, the plurality of noises from the plurality of images, respectively, [[and]]
	composite the plurality of images from which the plurality of noises have been removed, respectively, to generate a composite image, and
	output the composite image.

	Claim 2. (Previously Presented) The medical information processing apparatus according to claim 1, wherein the processing circuitry is further configured to
	derive a plurality of signal-noise ratios of the plurality of images as the plurality of index values, respectively, and
	increase the plurality of degrees as the plurality of signal-noise ratios decrease, respectively, and 
	decrease the plurality of degrees as the plurality of signal-noise ratios increase, respectively.

	Claim 3. (Previously Presented) The medical information processing apparatus according to claim 1, wherein the processing circuitry is further 

configured to remove the plurality of noises from the plurality of images, respectively, based on a model trained receive a plurality of input images and output a plurality of output images from which a plurality of noises have been removed, respectively.

	Claim 4. (Previously Presented) The medical information processing apparatus according to claim 3, wherein the processing circuitry is further configured to adjust the plurality of degrees by adjusting an internal parameter of the model.

	Claim 5. (Original) The medical information processing apparatus according to claim 4, wherein
the internal parameter is a parameter of an activation function of at least one node included in the model.

	Claim 6. (Currently Amended) A medical information processing apparatus comprising:
	processing circuitry configured to
	acquire a plurality of images of a test object based on a plurality of magnetic resonance signals collected from the test object by a plurality of reception coils, respectively,
	composite the plurality of images to generate a composite image,
	estimate a noise strength distribution included in the generated composite image,
	generate a uniformization distribution for uniformizing the noise strength distribution,
	add a signal represented by the uniformization distribution to the composite image to uniformize the noise strength distribution, [[and]]
	remove a noise from the composite image having the uniformized noise strength distribution, and
	output the composite image.

	Claim 7. (Currently Amended) A medical information processing method for a computer, comprising:
	acquiring a plurality of images of a test object based on a plurality of magnetic resonance signals collected from the test object by a plurality of reception coils, respectively;
	deriving a plurality of index values with respect to a plurality of noises included in the plurality of images, respectively;
	


adjusting, based on the plurality of index values, a plurality of degrees to which the plurality of noises are removed from the plurality of images, respectively;
	removing, based on the plurality of degrees adjusted, the plurality of noises from the plurality of images, respectively; [[and]]
	compositing the plurality of images from which the plurality of noises have been removed, respectively, to generate a composite image; and
	outputting the composite image.

	Claim 8. (Currently Amended) A medical information processing method for a computer, comprising:
	acquiring a plurality of images of a test object based on a plurality of magnetic resonance signals collected from the test object by a plurality of reception coils, respectively;
	compositing the plurality of images to generate a composite image;
	estimating a noise strength distribution included in the composite image;
	generating a uniformization distribution for uniformizing the noise strength distribution;
	adding a signal represented by the uniformization distribution to the composite image to uniformize the noise strength distribution; [[and]]
	removing a noise from the composite image having the uniformized noise strength distribution; and
	outputting the composite image.

	Claim 9. (Currently Amended) A computer-readable non-transitory storage medium storing a program causing a computer to:
	acquire a plurality of images of a test object based on a plurality of magnetic resonance signals collected from the test object by a plurality of reception coils, respectively;
	derive a plurality of index values with respect to a plurality of noises included in the plurality of images, respectively;
	adjust, based on the plurality of index values, a plurality of degrees to which the plurality of noises are removed from the plurality of images, respectively;
	remove, based on the plurality of degrees adjusted, the plurality of noises from the plurality of images, respectively; [[and]]
	composite the plurality of images from which the plurality of noises has been removed, respectively, to generate a composite image; and
	outputting the composite image.

	Claim 10. (Currently Amended) A computer-readable non-transitory storage medium storing a program causing a computer to:
	
acquire a plurality of images of a test object based on a plurality of magnetic resonance signals collected from the test object by a plurality of reception coils, respectively;
	composite the plurality of images to generate a composite image;
	estimate a noise strength distribution included in the composite image;
	generate a uniformization distribution for uniformizing the noise strength distribution;
	add a signal represented by the uniformization distribution to the composite image to uniformize the noise strength distribution; [[and]]
	remove a noise from the composite image having the uniformized noise strength distribution; and
	output the composite image.

	Claim 11. (Previously Presented) The medical information processing apparatus according to claim 2, wherein:
	the processing circuitry is further configured to derive the plurality of signal-noise ratios based on a plurality of differences in pixel values between a first set of images of the test object and a second set of images of the test object,
	the first set of images are acquired while the plurality of reception coils generate a plurality of high-frequency magnetic fields, and
	the second set of images are acquired while the plurality of reception coils do not generate the plurality of high-frequency magnetic fields.

	Claim 12. (Previously Presented) The medical information processing apparatus according to claim 2, wherein the processing circuitry is further configured to derive the plurality of signal-noise ratios based on a plurality of differences in pixel values between at least two images of the test object acquired while the plurality of reception coils generate a plurality of high-frequency magnetic fields.

	Claim 13. (Previously Presented) The medical information processing apparatus according to claim 12, wherein the at least two images are close to a center slice.

	Claim 14. (Previously Presented) The medical information processing apparatus according to claim 6, wherein the processing circuitry is further configured to estimate the noise strength distribution based on a comparison between the plurality of images and the composite image.

	Claim 15. (Previously Presented) The medical information processing method according to claim 7, further comprising:
	
deriving a plurality of signal-noise ratios of the plurality of images as the plurality of index values, respectively, and
	increasing the plurality of degrees as the plurality of signal-noise ratios decrease, respectively, and 
	decreasing the plurality of degrees as the plurality of signal-noise ratios increase, respectively, wherein:
	deriving the plurality of signal-noise ratios is performed based on a plurality of differences in pixel values between a first set of images of the test object and a second set of images of the test object,
	the first set of images are acquired while the plurality of reception coils generate a plurality of high-frequency magnetic fields, and
	the second set of images are acquired while the plurality of reception coils do not generate the plurality of high-frequency magnetic fields.

	Claim 16. (Previously Presented) The medical information processing method according to claim 7, further comprising:
	deriving a plurality of signal-noise ratios of the plurality of images as the plurality of index values, respectively, and
	increasing the plurality of degrees as the plurality of signal-noise ratios decrease, respectively, and 
	decreasing the plurality of degrees as the plurality of signal-noise ratios increase, respectively, 
wherein deriving the plurality of signal-noise ratios is performed based on a plurality of differences in pixel values between at least two images of the test object acquired while the plurality of reception coils generate a plurality of high-frequency magnetic fields.

	Claim 17. (Previously Presented) The medical information processing method according to claim 16, wherein the at least two images are close to a center slice.

	Claim 18. (Previously Presented) The medical information processing method according to claim 8, wherein estimating the noise strength distribution is performed based on a comparison between the plurality of images and the composite image.

	Claim 19. (Previously Presented) The computer-readable non-transitory storage medium according to claim 9, wherein the program further causes the computer to: 
	derive a plurality of signal-noise ratios of the plurality of images as the plurality of index values, respectively, and

	increase the plurality of degrees as the plurality of signal-noise ratios decrease, respectively, and 
	decrease the plurality of degrees as the plurality of signal-noise ratios increase, respectively, wherein
	the plurality of signal-noise ratios are derived based on a plurality of differences in pixel values between a first set of images of the test object and a second set of images of the test object,
	the first set of images are acquired while the plurality of reception coils generate a plurality of high-frequency magnetic fields, and
	the second set of images are acquired while the plurality of reception coils do not generate the plurality of high-frequency magnetic fields.

	Claim 20. (Previously Presented) The computer-readable non-transitory storage medium according to claim 9, wherein the program further causes the computer to:
	derive a plurality of signal-noise ratios of the plurality of images as the plurality of index values, respectively, and
	increase the plurality of degrees as the plurality of signal-noise ratios decrease, respectively, and 
	decrease the plurality of degrees as the plurality of signal-noise ratios increase, respectively,
	wherein the plurality of signal-noise ratios are derived based on a plurality of differences in pixel values between at least two images of the test object acquired while the plurality of reception coils generate a plurality of high-frequency magnetic fields.

Allowable Subject Matter
	
Claims 1 - 20 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“derive a plurality of index values with respect to a plurality of noises included in the plurality of images, respectively,
	adjust, based on the plurality of index values, a plurality of degrees to which the plurality of noises are removed from the plurality of images, respectively,

	remove, based on the plurality of degrees adjusted, the plurality of noises from the plurality of images, respectively, [[and]]
	composite the plurality of images from which the plurality of noises have been removed, respectively, to generate a composite image, and
	output the composite image”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 5, 11—13 the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 6, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“generate a uniformization distribution for uniformizing the noise strength distribution,
	add a signal represented by the uniformization distribution to the composite image to uniformize the noise strength distribution, [[and]]
	remove a noise from the composite image having the uniformized noise strength distribution, and
	output the composite image”.

in combination with the rest of the limitations of the claim. 
d. With respect to claim 14 the claim has been found allowable due to its dependency on claim 1.
e. With respect to claim 7, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“adjusting, based on the plurality of index values, a plurality of degrees to which the plurality of noises are removed from the plurality of images, respectively;
	removing, based on the plurality of degrees adjusted, the plurality of noises from the plurality of images, respectively; [[and]]
	compositing the plurality of images from which the plurality of noises have been removed, respectively, to generate a composite image; and

	outputting the composite image”.

f. With respect to claims 15—17 the claims has been found allowable due to their dependencies on claim 1.
in combination with the rest of the limitations of the claim. 
g. With respect to claim 8, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“generating a uniformization distribution for uniformizing the noise strength distribution;
	adding a signal represented by the uniformization distribution to the composite image to uniformize the noise strength distribution; [[and]]
	removing a noise from the composite image having the uniformized noise strength distribution; and
	outputting the composite image”.

in combination with the rest of the limitations of the claim. 
h. With respect to claim 18 the claim has been found allowable due to its dependency on claim 8.
i. With respect to claim 9, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“adjust, based on the plurality of index values, a plurality of degrees to which the plurality of noises are removed from the plurality of images, respectively;
	remove, based on the plurality of degrees adjusted, the plurality of noises from the plurality of images, respectively; [[and]]
	composite the plurality of images from which the plurality of noises has been removed, respectively, to generate a composite image; and
	outputting the composite image”.

in combination with the rest of the limitations of the claim. 

j. With respect to claims 19, 20 the claims has been found allowable due to their dependencies on claim 9
k. With respect to claim 10, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
generate a uniformization distribution for uniformizing the noise strength distribution;
	add a signal represented by the uniformization distribution to the composite image to uniformize the noise strength distribution; [[and]]
remove a noise from the composite image having the uniformized noise strength distribution; and
	output the composite image.

in combination with the rest of the limitations of the claim. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Frederick Wenderoth/ 
Examiner, Art Unit 2852
	
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852